Citation Nr: 1645814	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss.  In February 2015, the Veteran testified at a hearing before the undersigned Veteran Law Judge by videoconference.  A hearing transcript is of record.  In April 2015, the Board remanded the claim for additional development.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.  The Veteran asserts that the claimed disability is the result of his exposure to loud noises in his sleeping quarters which were right below the landing and arresting gear on an aircraft carrier.  The Veteran stated that the airplane take offs and landings during "off duty times" were very loud and that after separation from service, he noticed that his hearing was damaged.

Pursuant to the Board's April 2015 remand, the Veteran was provided a December 2015 VA audiological examination.  The Board requested that the examiner opine whether it was at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss was causally related to service or any incident of service including exposure to acoustic trauma during service.  The Board further required that the examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service.  The Veteran reported in-service aircraft noise exposure while aboard the USS Kitty Hawk, an aircraft carrier.  The Veteran was subsequently diagnosed with bilateral sensorineural hearing loss and tinnitus.

The Examiner opined that tinnitus was at least as likely as not caused by or a result of service noise exposure.  The examiner also opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The VA audiologist stated that the rationale for the negative opinion was the fact that the Veteran's exit audiogram dated January 3, 1974 was within normal limits at all six tested frequencies.  The examiner did not make any findings as to the relationship, if any, between the Veteran's conceded in-service aircraft noise exposure and diagnosed bilateral sensorineural hearing loss or any other etiological causes for the Veteran's bilateral sensorineural hearing loss.  When VA undertakes to obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA audiological examination is incomplete and does not comply with the remand instructions.  

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

Clinical documentation dated after December 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral hearing loss since December 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).




2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after December 2015.  

3.  Schedule the Veteran for a VA audiological examination to determine the etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner opine as to whether it is as likely as not (50 percent or greater probability) that any identified hearing loss had its onset during active service, is related to the Veteran's in-service noise exposure; or otherwise originated during service.  The examiner should specifically address the Veteran's in-service threshold shifts.  The Veteran's in service aircraft-related noise exposure is conceded.  The basis of the opinion cannot be that hearing was normal at separation.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

